
	
		I
		111th CONGRESS
		2d Session
		H. R. 4905
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2010
			Mr. Baird (for
			 himself and Mrs. Biggert) introduced
			 the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To guide and provide for research activities at the
		  Department of Energy Office of Science, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Energy Office of Science
			 Authorization Act of 2010.
		2.DefinitionsExcept as otherwise provided, in this
			 Act:
			(1)DepartmentThe
			 term Department means the Department of Energy.
			(2)DirectorThe
			 term Director means the Director of the Office of
			 Science.
			(3)Office of
			 scienceThe term Office of Science means the
			 Department of Energy Office of Science.
			(4)SecretaryThe
			 term Secretary means the Secretary of Energy.
			3.Office of Science
			 activities
			(a)In
			 generalThe Secretary shall carry out, through the Office of
			 Science, research, development, demonstration, and commercial application
			 activities in science supporting the missions of the Department, including
			 programs on basic energy sciences, biological and environmental research,
			 advanced scientific computing research, fusion energy sciences, high energy
			 physics, and nuclear physics.
			(b)Supporting
			 activitiesThe activities described in subsection (a) shall
			 include providing for relevant facilities and infrastructure, analysis,
			 coordination, and education and outreach activities.
			(c)Other authorized
			 activitiesIn addition to the activities authorized under this
			 Act, the Office of Science shall carry out such other activities it is
			 authorized or required to carry out by law.
			(d)Coordination and
			 joint activitiesThe
			 Department’s Under Secretary for Science shall ensure the coordination of
			 activities under this Act with the other activities of the Department, and
			 shall support joint activities among the programs of the Department.
			4.Basic Energy
			 Sciences Program
			(a)ProgramAs part of the activities authorized under
			 section 3, the Director shall carry out a program in basic energy sciences,
			 including materials sciences and engineering, chemical sciences, biosciences,
			 and geosciences, for the purpose of providing the scientific foundations for
			 new energy technologies.
			(b)User
			 facilities
				(1)In
			 generalThe Director shall
			 carry out a program for the construction, operation, and maintenance of
			 national user facilities to support the program under this section. As
			 practicable, these facilities shall serve the needs of the Department,
			 industry, the academic community, and other relevant entities to create and
			 examine new materials and chemical processes for the purposes of advancing new
			 energy technologies and improving the competitiveness of the United States.
			 These facilities shall include—
					(A)high-intensity
			 light sources;
					(B)neutron
			 sources;
					(C)electron beam
			 characterization centers; and
					(D)nanoscale science research centers.
					(2)Facility
			 construction and upgradesConsistent with the Office of Science’s
			 project management practices, the Director shall support construction
			 of—
					(A)the National
			 Synchrotron Light Source II; and
					(B)a Second Target
			 Station at the Spallation Neutron Source.
					(c)Energy frontier
			 research centers
				(1)In
			 generalThe Director shall carry out a grant program to provide
			 awards, on a competitive, merit-reviewed basis, to multi-institutional
			 collaborations or other appropriate entities to meet energy research,
			 development, demonstration, and commercial application needs identified
			 in—
					(A)the Grand
			 Challenges report of the Department’s Basic Energy Sciences Advisory
			 Committee;
					(B)energy-related
			 Grand Challenges for Engineering, as described by the National Academy of
			 Engineering; or
					(C)other relevant
			 reports identified by the Director.
					(2)CollaborationsA
			 collaboration receiving a grant under this subsection may include multiple
			 types of institutions and private sector entities.
				(3)DurationGrants shall be provided under this
			 subsection to a collaboration or entity for a period of not more than 5 years.
			 Grants may be renewed for an additional 5 years on a competitive,
			 merit-reviewed basis.
				(4)No funding for
			 constructionNo funding provided pursuant to this subsection may
			 be used for the construction of new buildings or facilities.
				(d)Accelerator
			 research and developmentThe
			 Director shall carry out research and development on advanced accelerator
			 technologies relevant to the development of Basic Energy Sciences user
			 facilities, in consultation with the Office of Science’s High Energy Physics
			 and Nuclear Physics programs.
			5.Biological and
			 Environmental Research Program
			(a)In
			 generalAs part of the
			 activities authorized under section 3, the Director shall carry out a program
			 of research, development, demonstration, and commercial application in the
			 areas of biological, climate, and environmental systems science to support the
			 energy and environmental missions of the Department.
			(b)Biological
			 systems science subprogram
				(1)SubprogramAs part of the activities authorized under
			 subsection (a), the Director shall carry out a subprogram of research,
			 development, and demonstration on fundamental, structural, computational, and
			 systems biology to increase systems-level understanding of complex biological
			 systems, which shall include activities to—
					(A)increase cost-effective sustainable
			 production of biomass-based liquid transportation fuels, bioenergy, and
			 biobased products that minimize greenhouse gas emissions;
					(B)remove carbon
			 dioxide from the atmosphere, through photosynthesis and other biological
			 processes, for sequestration and storage; and
					(C)destroy,
			 immobilize, or remove contaminants from subsurface environments, including at
			 facilities of the Department.
					(2)Research
			 PlanNot later than 1 year
			 after the date of enactment of this Act, and at least once every 2 years
			 thereafter, the Director shall prepare and transmit to Congress a research plan
			 describing how the subprogram authorized under this subsection will be
			 undertaken.
				(3)Bioenergy
			 Research Centers
					(A)Establishment of
			 centersIn carrying out the
			 subprogram under paragraph (1), the Director shall establish or maintain at
			 least 3 bioenergy research centers to accelerate basic biological research,
			 development, demonstration, and commercial application of biomass-based liquid
			 transportation fuels, bioenergy, and biobased products that reduce greenhouse
			 gas emissions and are produced from a variety of regionally diverse
			 feedstocks.
					(B)Geographic
			 distributionThe Secretary shall ensure that the bioenergy
			 research centers under this paragraph are established in geographically diverse
			 locations.
					(C)Selection and
			 duration
						(i)In
			 generalA center under this
			 paragraph shall be selected on a competitive basis for a period of 5 years.
						(ii)ReapplicationAfter the end of the period described in
			 clause (i), a grantee may reapply for selection on a competitive,
			 merit-reviewed basis.
						(4)Enabling
			 synthetic biology plan
					(A)In
			 generalThe Secretary, in
			 consultation with other relevant Federal agencies, the academic community,
			 research-based nonprofit entities, and the private sector, shall develop a
			 comprehensive plan for federally supported research and development activities
			 that will support the energy and environmental missions of the Department and
			 accelerate the growth of a competitive synthetic biology industry in the United
			 States.
					(B)PlanThe plan developed under subparagraph (A)
			 shall assess the need to create a database for synthetic biology information,
			 the need and process for developing standards for biological parts, components
			 and systems, and the need for a federally funded facility that enables the
			 discovery, design, development, production, and systematic use of parts,
			 components, and systems created through synthetic biology.
					(C)Submission to
			 congressThe Secretary shall transmit the plan developed under
			 subparagraph (A) to the Congress not later than 9 months after the date of
			 enactment of this Act.
					(5)Computational
			 biology and systems biology knowledgebaseAs part of the
			 subprogram described in paragraph (1), the Director shall carry out research in
			 computational biology, acquire or otherwise ensure the availability of hardware
			 for biology-specific computation, and establish and maintain an open virtual
			 database and information management system to centrally integrate systems
			 biology data, analytical software, and computational modeling tools that will
			 allow data sharing and free information exchange in the scientific
			 community.
				(6)RepealSection 977 of the Energy Policy Act of
			 2005 (42 U.S.C. 16317) is repealed.
				(c)Climate and
			 environmental sciences subprogram
				(1)In
			 generalAs part of the
			 activities authorized under subsection (a), the Director shall carry out a
			 subprogram of climate and environmental science research, which shall include
			 activities to—
					(A)understand,
			 observe, and model the response of the Earth’s atmosphere and biosphere,
			 including oceans, to increased greenhouse gas emissions, and any associated
			 changes in climate;
					(B)sequester,
			 destroy, immobilize, or remove contaminants and carbon from subsurface
			 environments, including at facilities of the Department; and
					(C)develop potential
			 mitigation and adaptation options for increased greenhouse gas emissions and
			 any associated changes in climate.
					(2)Subsurface
			 biogeochemistry research
					(A)In
			 generalAs part of the
			 subprogram described in paragraph (1), the Director shall carry out research to
			 advance a fundamental understanding of coupled physical, chemical, and
			 biological processes for controlling the movement of sequestered carbon and
			 subsurface environmental contaminants, including field observations of
			 subsurface microorganisms and field-scale subsurface research.
					(B)Coordination
						(i)DirectorThe Director shall carry out activities
			 under this paragraph in accordance with priorities established by the
			 Department’s Under Secretary for Science to support and accelerate the
			 decontamination of relevant facilities managed by the Department.
						(ii)Under Secretary
			 for ScienceThe Department’s Under Secretary for Science shall
			 ensure the coordination of the activities of the Department, including
			 activities under this paragraph, to support and accelerate the decontamination
			 of relevant facilities managed by the Department.
						(3)Next-generation
			 ecosystem-climate experiment
					(A)In
			 generalThe Director, in
			 collaboration with other relevant agencies who are participants in the United
			 States Global Change Research Program, shall carry out the selection and
			 development of a next-generation ecosystem-climate change experiment to
			 understand the impact and feedbacks of increased temperature and elevated
			 carbon levels on ecosystems.
					(B)ReportNot
			 later than 1 year after the date of enactment of this Act, the Director shall
			 transmit to the Congress a report containing—
						(i)an
			 identification of the location or locations that have been selected for the
			 experiment described in subparagraph (A);
						(ii)a
			 description of the need for additional experiments; and
						(iii)an
			 associated research plan.
						(4)Ameriflux
			 network coordination and researchAs part of the subprogram
			 described in paragraph (1), the Director shall carry out research and
			 coordinate the AmeriFlux Network to directly observe and understand the
			 exchange of greenhouse gases, water, and energy within terrestrial ecosystems
			 and the response of those systems to climate change and other dynamic
			 terrestrial landscape changes. The Director, in collaboration with other
			 relevant Federal agencies, shall—
					(A)identify
			 opportunities to incorporate innovative and emerging observation technologies
			 and practices into the existing Network;
					(B)conduct research
			 to determine the need for increased greenhouse gas observation facilities
			 across North America to meet future mitigation and adaptation needs of the
			 United States; and
					(C)examine how the
			 technologies and practices described in subparagraph (A), and increased
			 coordination among scientific communities through the Network, have the
			 potential to help characterize baseline greenhouse gas emission sources and
			 sinks in the United States and internationally.
					(5)Regional and
			 global climate modelingAs part of the subprogram described in
			 paragraph (1), the Director, in collaboration with the Office of Advanced
			 Scientific Computing Research described in section 6, shall carry out research
			 to develop, evaluate, and use high-resolution regional and global climate and
			 Earth models and predictions to determine, and support efforts to reduce, the
			 impacts of changing climate.
				(6)Integrated
			 assessment researchThe Director shall carry out research into
			 options for mitigation of and adaptation to climate change through multiscale
			 models of the entire climate system. Such modeling shall include human
			 processes and greenhouse gas emissions, land use, and interaction among human
			 and Earth systems.
				(7)CoordinationThe
			 Director shall coordinate activities under this subsection with other Office of
			 Science activities and with the United States Global Change Research
			 Program.
				(d)User facilities
			 and ancillary equipment
				(1)In
			 generalThe Director shall
			 carry out a program for the construction, operation, and maintenance of user
			 facilities to support the program under this section. As practicable, these
			 facilities shall serve the needs of the Department, industry, the academic
			 community, and other relevant entities.
				(2)Included
			 functionsUser facilities described in paragraph (1) shall
			 include facilities which carry out—
					(A)genome sequencing and analysis of plants,
			 microbes, and microbial communities using high throughput tools, technologies,
			 and comparative analysis;
					(B)molecular level research in biological
			 interactions, subsurface science, and the interfaces of natural and engineered
			 materials; and
					(C)measurement of cloud and aerosol properties
			 used for examining atmospheric processes and evaluating climate model
			 performance, including ground stations at various locations, mobile resources,
			 and aerial vehicles.
					6.Advanced
			 Scientific Computing Research Program
			(a)In
			 generalAs part of the
			 activities authorized under section 3, the Director shall carry out a research,
			 development, demonstration, and commercial application program to advance
			 computational and networking capabilities to analyze, model, simulate, and
			 predict complex phenomena relevant to the development of new energy
			 technologies and the competitiveness of the United States.
			(b)Coordination
				(1)DirectorThe Director shall carry out activities
			 under this section in accordance with priorities established by the
			 Department’s Under Secretary for Science to determine and meet the
			 computational and networking research and facility needs of the Office of
			 Science and all other relevant energy technology programs within the
			 Department.
				(2)Under Secretary
			 for ScienceThe Department’s
			 Under Secretary for Science shall ensure the coordination of the activities of
			 the Department, including activities under this section, to determine and meet
			 the computational and networking research and facility needs of the Office of
			 Science and all other relevant energy technology programs within the
			 Department.
				(c)Reports
				(1)Advanced
			 computing for energy applicationsNot later than one year after the date of
			 enactment of this Act, the Secretary shall transmit to the Congress a plan to
			 integrate and leverage the expertise and capabilities of the program described
			 in subsection (a), as well as other relevant computational and networking
			 research programs and resources supported by the Federal Government, to advance
			 the missions of the Department’s applied energy and energy efficiency
			 programs.
				(2)Exascale
			 computingAt least 18 months prior to the initiation of
			 construction or installation of any exascale-class computing facility, the
			 Secretary shall transmit a plan to the Congress detailing the proposed
			 facility’s cost projections and capabilities to significantly accelerate the
			 development of new energy technologies.
				(d)Applied
			 mathematics and software development for high-End computing
			 systemsThe Director shall
			 carry out activities to develop, test, maintain, and support mathematics,
			 models, and algorithms for complex systems, as well as programming
			 environments, tools, languages, and operating systems for high-end computing
			 systems (as defined in section 2 of the Department of Energy High-End Computing
			 Revitalization Act of 2004 (15 U.S.C. 5541)).
			(e)High-End
			 computing facilitiesThe Director shall—
				(1)provide for
			 sustained access by the research community in the United States to high-end
			 computing systems and to Leadership Systems (as defined in section 2 of the
			 Department of Energy High-End Computing Revitalization Act of 2004 (15 U.S.C.
			 5541)), including provision of technical support for users of such systems;
			 and
				(2)conduct research
			 and development on next-generation computing architectures and platforms to
			 support the missions of the Department.
				7.Fusion Energy
			 Research Program
			(a)ProgramAs part of the activities authorized under
			 section 3, the Director shall carry out a fusion energy sciences research and
			 development program to effectively address the scientific and engineering
			 challenges to building a cost-competitive fusion power plant and a competitive
			 fusion power industry in the United States.
			(b)ITERThe
			 Director shall coordinate and carry out the responsibilities of the United
			 States with respect to the ITER international fusion project pursuant to the
			 Agreement on the Establishment of the ITER International Fusion Energy
			 Organization for the Joint Implementation of the ITER Project.
			(c)Identification
			 of prioritiesNot later than 180 days after the date of enactment
			 of this Act, the Secretary shall transmit to the Congress a report on the
			 Department’s proposed research and development activities in magnetic fusion
			 over the 10 years following the date of enactment of this Act under four
			 realistic budget scenarios. The report shall—
				(1)identify
			 priorities for initiation of facility construction and facility decommissioning
			 under each of those scenarios;
				(2)provide an
			 assessment of the need for a facility or facilities that can examine and test
			 potential fusion materials; and
				(3)provide an assessment of whether a single
			 new facility that substantially addresses magnetic fusion, inertial fusion, and
			 next generation fission materials research needs is feasible, in conjunction
			 with the expected capabilities of facilities operational as of the date of
			 enactment of this Act.
				(d)Fusion materials
			 research and developmentThe
			 Director, in coordination with the Assistant Secretary for Nuclear Energy of
			 the Department, shall carry out research and development activities to
			 identify, characterize, and create materials that can endure the neutron,
			 plasma, and heat fluxes expected in a commercial fusion power plant.
			(e)Fusion
			 simulation projectIn collaboration with the Office of Science’s
			 Advanced Scientific Computing Research program described in section 6, the
			 Director shall carry out a computational project to advance the capability of
			 fusion researchers to accurately simulate an entire fusion energy
			 system.
			(f)Inertial fusion
			 energy research and technology development programThe
			 Secretary shall carry out a program of research and technology development in
			 inertial fusion for energy applications, including ion beam and laser
			 fusion.
			8.High energy
			 physics program
			(a)ProgramAs part of the activities authorized under
			 section 3, the Director shall carry out a research program on the elementary
			 constituents of matter and energy and the nature of space and time.
			(b)Neutrino
			 researchAs part of the program described in subsection (a), the
			 Director shall carry out research activities on the nature of the neutrino,
			 which may—
				(1)include collaborations with the National
			 Science Foundation on relevant projects; and
				(2)utilize components
			 of existing accelerator facilities to produce neutrino beams of sufficient
			 intensity to explore research priorities identified by the High Energy Physics
			 Advisory Panel or the National Academy of Sciences.
				(c)Dark energy and
			 dark matter researchAs part of the program described in
			 subsection (a), the Director shall carry out research activities on the nature
			 of dark energy and dark matter. These activities shall be consistent with
			 research priorities identified by the High Energy Physics Advisory Panel or the
			 National Academy of Sciences, and may include—
				(1)the development of
			 space-based and land-based facilities and experiments; and
				(2)collaborations
			 with the National Aeronautics and Space Administration, the National Science
			 Foundation, or international collaborations on relevant research
			 projects.
				(d)Accelerator
			 research and developmentThe Director shall carry out research
			 and development in advanced accelerator concepts and technologies to reduce the
			 necessary scope and cost for the next generation of particle
			 accelerators.
			(e)International
			 collaborationThe Director,
			 as practicable and in coordination with other appropriate Federal agencies as
			 necessary, shall maximize the access of United States researchers to the most
			 advanced facilities and research capabilities in the world, including the Large
			 Hadron Collider.
			9.Nuclear Physics
			 Program
			(a)ProgramAs part of the activities authorized under
			 section 3, the Director shall carry out a research program, and support
			 relevant facilities, to discover and understand various forms of nuclear
			 matter.
			(b)Facility
			 construction and upgradesConsistent with the Office of Science’s
			 project management practices, the Director shall carry out—
				(1)an upgrade of the
			 Continuous Electron Beam Accelerator Facility to a 12 gigaelectronvolt beam of
			 electrons; and
				(2)construction of
			 the Facility for Rare Isotope Beams.
				(c)Isotope
			 development and production for research applicationsThe Director shall carry out a program for
			 the production of isotopes, including the development of techniques to produce
			 isotopes, that the Secretary determines are needed for research or other
			 purposes. In making this determination, the Secretary shall consider any
			 relevant recommendations made by Federal advisory committees, the National
			 Academies, and interagency working groups in which the Department
			 participates.
			10.Science
			 laboratories infrastructure program
			(a)ProgramThe Director shall carry out a program to
			 improve the safety, efficiency, and mission readiness of infrastructure at
			 Office of Science laboratories. The program shall include projects to—
				(1)renovate or
			 replace space that does not meet research needs;
				(2)replace facilities
			 that are no longer cost effective to renovate or operate;
				(3)modernize utility
			 systems to prevent failures and ensure efficiency;
				(4)remove excess
			 facilities to allow safe and efficient operations; and
				(5)construct modern
			 facilities to conduct advanced research in controlled environmental
			 conditions.
				(b)Minor
			 construction projects
				(1)AuthorityUsing
			 operation and maintenance funds or facilities and infrastructure funds
			 authorized by law, the Secretary may carry out minor construction projects with
			 respect to laboratories administered by the Office of Science.
				(2)Annual
			 reportThe Secretary shall submit to Congress on an annual basis
			 a report on each exercise of the authority under subsection (a) during the
			 preceding fiscal year. Each report shall provide a brief description of each
			 minor construction project covered by the report.
				(3)Cost variation
			 reportsIf, at any time during the construction of any minor
			 construction project, the estimated cost of the project is revised and the
			 revised cost of the project exceeds the minor construction threshold, the
			 Secretary shall immediately submit to Congress a report explaining the reasons
			 for the cost variation.
				(4)DefinitionsIn
			 this section—
					(A)the term
			 minor construction project means any plant project not
			 specifically authorized by law for which the approved total estimated cost does
			 not exceed the minor construction threshold; and
					(B)the term minor construction
			 threshold means $10,000,000, with such amount to be adjusted by the
			 Secretary in accordance with the Engineering News-Record Construction Cost
			 Index, or an appropriate alternative index as determined by the Secretary, once
			 every five years after the date of enactment of this Act.
					(5)NonapplicabilitySections 4703 and 4704 of the Atomic Energy
			 Defense Act (50 U.S.C. 2743 and 2744) shall not apply to laboratories
			 administered by the Office of Science.
				11.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary for the activities of the Office
			 of Science—
			(1)$6,221,000,000 for fiscal year 2011, of
			 which—
				(A)$2,020,000 shall be for Basic Energy
			 Sciences activities under section 4;
				(B)$700,000 shall be for Biological and
			 Environmental Research activities under section 5; and
				(C)$469,000 shall be for Advanced Scientific
			 Computing Research activities under section 6;
				(2)$6,656,000,000 for fiscal year 2012, of
			 which—
				(A)$2,220,000 shall be for Basic Energy
			 Sciences activities under section 4;
				(B)$791,000 shall be for Biological and
			 Environmental Research activities under section 5; and
				(C)$515,000 shall be for Advanced Scientific
			 Computing Research activities under section 6;
				(3)$7,122,000,000 for fiscal year 2013, of
			 which—
				(A)$2,440,000 shall be for Basic Energy
			 Sciences activities under section 4;
				(B)$894,000 shall be for Biological and
			 Environmental Research activities under section 5; and
				(C)$567,000 shall be for Advanced Scientific
			 Computing Research activities under section 6;
				(4)$7,621,000,000 for fiscal year 2014, of
			 which—
				(A)$2,690,000 shall be for Basic Energy
			 Sciences activities under section 4;
				(B)$957,000 shall be for Biological and
			 Environmental Research activities under section 5; and
				(C)$624,000 shall be for Advanced Scientific
			 Computing Research activities under section 6; and
				(5)$8,154,000,000 for fiscal year 2015, of
			 which—
				(A)$2,960,000 shall be for Basic Energy
			 Sciences activities under section 4;
				(B)$1,060,000 shall be for Biological and
			 Environmental Research activities under section 5; and
				(C)$686,000 shall be for Advanced Scientific
			 Computing Research activities under section 6.
				
